Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 4 June 1805
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


                  
                     My dear friend 
                     
                     La Grange 15h. 
                           prairial
                         4h June 1805
                  
                  This Letter will Be presented By Mm. Armand de Leller and Casimir Rham two Swits Gentlemen, Near Relations to My Excellent friends Mm. de Leller. Permit me to ReCommend them to You, and as they will Be Long on their Way I only Add the Expression of My Grateful Affection and Respect
                  
                     Lafayette 
                     
                  
               